DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by applicant cite Yabuki (U.S. Publication No. 2010/184122, hereinafter Yabuki).
	With respect to Claim 1, Yabuki discloses a method, wherein the method identifies compounds having the ability to prevent, treat, or reduce malodor development on body surfaces, the method comprising the steps of: 
   a. contacting a subject [human] with a test compound [deodorant];  See para 144
   b. collecting a sample comprising at least one malodor causing volatile compound [sweat] from the headspace of the axilla of a subject;  See para 155

   d. determining, in the adsorbed collected sample, the amount of 3-methyl-2-hexenoic acid (3M2H) [para 217], 
   wherein the determining step is performed by thermal desorption GC/MS [para 214], and 
   wherein the test compound prevents, treats, or reduces malodor development on body surfaces if the amount of the at least one malodor causing volatile compound is lower, compared an amount of the amount of the at least one malodor causing volatile compound in a sample collected from a non-treated subject [para 145].
	With respect to Claim 2, Yabuki discloses a method, wherein the method identifies compounds having the ability to prevent, treat, or reduce malodor development on body surfaces, the method comprising the steps of:
   a. contacting a subject [human] with a test compound deodorant;  See para 144
   b. collecting a sample comprising at least one malodor causing volatile acid compound [sweat] from a sample of clothing [shirt] obtained from a subject;  See para 155
   c. extracting the at least one malodor causing volatile acid compound from the collected sample of the subject's clothing with a solvent;   See para 160
   d. forming an ester [para 100] of the at least one malodor causing volatile acid compound;
    e. extracting the ester of the at least one malodor causing volatile acid compound, thereby forming an extracted sample [para 100], and 
   f. determining, in the extracted sample, the amount of 3-methyl-2-hexenoic acid (3M2H)  See para 217
   wherein the determining step is performed by GC-MS/MS [see para 214], and
   wherein the test compound prevents, treats, or reduces malodor development on body surfaces if the amount of the extracted ester of the at least one malodor causing volatile acid compound is lower, .
Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive. 
	The applicant argues that the instant application is a method which identifies compounds having the ability to prevent, treat, or reduce malodor developments on body surfaces while the prior art is about an indicator material for assessing body odor, and a method for assessing a level of body odor or effectives of a deodorant.  Deodorant is used to prevent, treat and reduce malodor on body surfaces.  Both the prior art and the instant claims contact a subject with a test compound (deodorant), an collects a sample from a person’s axilla (an armpit) and test for an amount of the same malodor causing VOC, (3M2H) via the same process (thermal desorption GC/MS).  It is not clear what feature in the claims is supposedly different from the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
                                                                                                                                                                                                    
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855